Name: Commission Regulation (EC) No 1471/1999 of 5 July 1999 amending Regulation (EC) No 347/96 establishing a system of rapid reporting of the release of salmon for free circulation in the European Community
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  fisheries;  trade
 Date Published: nan

 Avis juridique important|31999R1471Commission Regulation (EC) No 1471/1999 of 5 July 1999 amending Regulation (EC) No 347/96 establishing a system of rapid reporting of the release of salmon for free circulation in the European Community Official Journal L 170 , 06/07/1999 P. 0018 - 0025COMMISSION REGULATION (EC) No 1471/1999of 5 July 1999amending Regulation (EC) No 347/96 establishing a system of rapid reporting of the release of salmon for free circulation in the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in aquaculture and fisheries products(1), as last amended by Regulation (EC) No 3318/94(2), and in particular Article 30 thereof,(1) Whereas by Regulation (EC) No 347/96(3) the Commission established a system of rapid reporting of the terms of importation of salmon on account of market disturbance and the imposition of a temporary minimum price;(2) Whereas following the conclusion of anti-dumping and anti-subsidies investigations, Council Regulation (EC) No 772/1999(4) as last amended by Regulation (EC) No 1003/1999(5), imposes definitive anti-dumping and countervailing duties and an effective minimum price by presentation of salmon, on imports of farmed Atlantic salmon originating in Norway; whereas these duties do not apply to wild Atlantic salmon falling within the same CN codes;(3) Whereas the duties do not apply to imports for farmed Atlantic salmon exported by the companies listed in the Annex to Regulation (EC) No 772/1999, which are companies exempted from the duties on account of having offered price undertakings, which the Commission has accepted by Decision 97/634/EC(6) as last amended by Regulation (EC) No 929/1999(7);(4) Whereas in order to improve the usefulness of the information communicated through the rapid reporting system and to allow monitoring of the undertakings and of the anti-dumping and anti-subsidy duties, information relating to imports of salmon should be further broken down both by type and presentation and by exporting company in the case of Norway by amending Regulation (EC) No 347/96;(5) Whereas the list of undertakings has been repeatedly amended due to violations, withdrawals, or acceptance of new undertakings; whereas it is expected that similar amendments will occur in the future;(6) Whereas the technology now exists to send computer-generated data by electronic mail and therefore the form of transmission should be definitively introduced and the message format defined; whereas Regulation (EC) No 347/96 should be amended to this end;(7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 347/96 is amended as follows:1. in Article 1(1), a third sentence is added as follows: "For the list of Norwegian companies benefiting from undertakings, as provided by Council Regulation (EC) No 772/1999(8), additional information on the goods released shall be notified in the form of TARIC code and TARIC additional code, as set out in the Annex, giving the imports by presentation for each company with an undertaking.";2. in Article 1(2), the second sentence is replaced by the following: "The notification shall be sent to the Commission by electronic mail in the form indicated in Annex II.";3. the Annex is replaced by the Annex to the present Regulation.Article 2This regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 388, 31.12.1992, p. 1.(2) OJ L 350, 31.12.1994, p. 15.(3) OJ L 49, 28.2.1996, p. 7.(4) OJ L 101, 16.4.1999, p. 1.(5) OJ L 123, 13.5.1999, p. 19.(6) OJ L 267, 30.9.1997, p. 81.(7) OJ L 115, 4.5.1999, p. 13.(8) OJ L 101, 16.4.1999, p. 1.ANNEX"ANNEX ICN CODE AND DESCRIPTION>TABLE>ANNEX IIFORMAT OF NOTIFICATION TABLE1. Data format>TABLE>2. Message formatThe file is a text file up of four separate records:- each item of data is separated from the following item by a semi-colon;- each message line is followed by a carriage return.It looks as follows:&lt; TTL &gt;0347&lt; RMS &gt;C(3)&lt; RPP &gt;DDMMYYYY&lt; DAT &gt;DDMMYYYY; N(3); N(3); C(14); N(15); C(3); N(10)&lt; DAT &gt;DDMMYYYY; N(3); N(3); C(14); N(15); C(3); N(10)&lt; DAT &gt;DDMMYYYY; N(3); N(3); C(14); N(15); C(3); N(10)...3. Member State codes>TABLE>4. Currency codes>TABLE>ANNEX IIIADDITIONAL INFORMATION FOR NORWEGIAN COMPANIES WITH UNDERTAKINGS1. CN and TARIC sub-code for presentations of salmon (from Council Regulation (EC) No 721/1999)>TABLE>2. List of companies with undertakings (UT) and their TARIC additional codes (from Council Regulation (EC) No 1003/1999 amending Regulation (EC) 772/1999)>TABLE>"